Citation Nr: 1009355	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service connected hepatitis 
C.

2.  Entitlement to service connection for onychomycosis of 
the toes.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Los 
Angeles, California, that denied the benefits sought on 
appeal.   This appeal was forwarded to the Board by the RO in 
San Diego, California, which now has jurisdiction.

Historically by rating action in June 2003, service 
connection was denied, in part, for onychomycosis; and, by 
rating action in April 2007, service connection was denied 
for obstructive sleep apnea.  

The Veteran has several additional claims pending, including 
several claims for service connection, and an increased 
rating claim for hepatitis C.  These are in various states of 
development.  The only claims currently perfected for appeal 
to the Board are as shown on the title page.


FINDINGS OF FACT

1.  Sleep apnea was not shown during service or for years 
thereafter, and there is no competent evidence linking the 
disorder either to service or a service-connected disability. 

2.  Onychomycosis is not shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated in-service, 
and is not proximately due to or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2009).

2.  Onychomycosis was not incurred in or aggravated in-
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in November 2002 and 
December 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
The December 2006 communication explained how VA assigns 
disability ratings and effective dates.  In any event, as the 
instant claims are denied, no disability rating or effective 
date is assigned and any deficiency as to such notice is 
moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The claims were readjudicated in a May 2009 
supplemental statement of the case.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because appellant has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists.  There is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the claims are 
ready for adjudication.
 
The Board has reviewed the evidence in the Veteran's claims 
files that includes his written contentions, service 
personnel and treatment records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006. See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

In a November 2002 claim the Veteran alleged that he suffered 
from onychomycosis.  In a July 2006 claim the Veteran alleged 
that he suffered from sleep apnea as a result of his 
hepatitis C.  He has submitted no medical evidence to support 
his claims.  While he has been diagnosed and treated for 
onychomycosis and sleep apnea, there are no medical nexus 
opinions of record relating the onychomycosis to service or 
that opines that sleep apnea is related to service or is 
secondary to hepatitis C.

The service treatment records are entirely silent as to any 
complaints or treatment referable to onychomycosis or sleep 
apnea.  The records contain evidence of tinea versicolor and 
tinea cruris which existed prior to service.  They do not 
contain evidence or diagnoses of onychomycosis.  The records 
reveal complaints of sleeping difficulties as a result of job 
tensions which were successfully treated with sleeping pills 
in service.   

Moreover, there is no competent evidence that onychomycosis 
or sleep apnea was diagnosed or treated for many years 
following the Veteran's discharge from active duty.  

The Veteran has submitted several lengthy written statements 
to support his claims.  He has however submitted no competent 
medical opinions to support any of his contentions.  

In a March 2009 VA examination, the examiner noted that he 
had been asked to address whether the Veteran's sleep apnea 
had been aggravated by the treatment he received for his 
hepatitis C.  The examiner noted that the Veteran was 
diagnosed with mild obstructive sleep apnea.  He used a CPAP 
(continuous positive air pressure) machine only 
intermittently when sleeping.  The examiner noted that based 
on a review of the medical records and literature, there was 
no evidence that the sleep apnea occurred during or was 
related to military service.  The sleep apnea was not related 
to, caused by, or aggravated by the service connected 
hepatitis C.  The Veteran was taking analgesic medications 
for arthritis.  He was not taking any antiviral or special 
treatment medications for hepatitis C.  Therefore his sleep 
apnea was not related to any treatment for hepatitis C as he 
was not receiving any treatment for hepatitis C.

The Board notes that none of the competent medical evidence 
in the claims file causally relates the Veteran's 
onychomycosis or sleep apnea to active service or to a 
service-connected disorder. 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence preponderates against 
entitlement to service connection for onychomycosis or sleep 
apnea.  

In reaching the above conclusion, the Board has considered 
the Veteran's lay statements and acknowledges that he is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, in Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Here, however, none of the criteria set forth in Jandreau are 
for application.  Accordingly, the lay statements do not here 
serve to establish any diagnosis and, as stated above, the 
claims must be denied.  As there is a preponderance of 
evidence against the claims, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for obstructive sleep apnea, to include as 
secondary to service connected hepatitis C is denied.

Service connection for onychomycosis is denied.



____________________________________________
V.  L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


